Title: George Washington to Colonel Otho Williams, 9 June 1779
From: Washington, George
To: Williams, Otho


Smiths Clove [New York] June 9, 1779. Orders Williams to the “Furnace of Dean,” New York. Gives Williams the following instructions: “… you are to send Picquets on the roads leading to Fort Montgomery, Kings Ferry &ca. and to use every precaution which your force will enable, and the utmost vigilance requires, to prevent surprizes, and oppose any Troops which may be moving against this Army or our Posts at West point.”
